Matter of Moises G. (Luis G.) (2016 NY Slip Op 00257)





Matter of Moises G. (Luis G.)


2016 NY Slip Op 00257


Decided on January 14, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 14, 2016

Tom, J.P., Sweeny, Richter, Manzanet-Daniels, JJ.


16642

[*1] In re Moises G., and Another, 	 Dependent Children Under Eighteen Years of Age, etc.,
andLuis G., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Law Office of Cabelly & Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Devin Slack of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Judith Stern of counsel), and Patterson Belknap Webb & Tyler LLP, New York (Cassey M. Cole of counsel), attorney for the children.

Order, Family Court, Bronx County (Joan L. Piccirillo, J.), entered on or about November 21, 2013, which, to the extent appealed from as limited by the briefs, found that respondent father had neglected the subject children, unanimously affirmed, without costs.
Family Court's finding of neglect is supported by a preponderance of the evidence (see Family Ct Act § 1046[b][i]), including testimony that the father had engaged in a severe act of domestic violence against the mother by stabbing her multiple times in their apartment while the children were in another room
(see Matter of Madison M. [Nathan M.], 123 AD3d 616, 616 [1st Dept 2014]; cf. Matter of Daphne G., 308 AD2d 132, 134 [1st Dept 2003] [vacating neglect finding where the child was in a foster home at the time of the alleged domestic violence]). The evidence shows that the elder subject child heard the mother screaming for help, and that the mother was hospitalized for a month as a result of the incident. A single incident of domestic abuse is sufficient to support a finding of neglect where, as here, the father's judgment was strongly impaired and the children were harmed or in imminent danger of becoming harmed (see Matter of Jared S. [Monet S.], 78 AD3d 536, 536 [1st Dept 2010], lv denied 16 NY3d 705 [2011]; see also Family Ct Act § 1012[f][i][B]).
We perceive no reason to disturb Family Court's evaluation of the evidence, including its [*2]credibility determinations, as its findings are supported by a sound and substantial basis in the record (see Matter of Troy B. [Troy D.], 121 AD3d 570, 571 [1st Dept 2014]; Matter of Jeromy J. [Latanya J.], 122 AD3d 1398, 1398-1399 [4th Dept 2014], lv denied 25 NY3d 901 [2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 14, 2016
CLERK